This is an appeal from a judgment against the appellant in favor of the appellee for medical and surgical services alleged to have been rendered by appellee at the special instance *Page 703 
and request of appellant, to a lady suffering from injuries inflicted by a dog owned by appellant.
This is a companion case to the case of Caylor v. Risting,
ante 144, 10 N.E.2d 411, decided by this court October 13, 1937.
The records in the two cases show that except as to the nature and character of the services rendered, the issues were identical. The two cases were consolidated in the lower court for trial, the evidence submitted in support of the issues tendered, the motion for a new trial and the ruling of the court thereon, and the error assigned for reversal are the same in both cases. The propositions, points, and authorities presented by appellant in her brief in each case are substantially the same.
What we have already said in the case of Caylor v. Risting,supra, in disposing of the appeal in that case is equally applicable to the questions presented for our consideration in the instant case, so upon the authority of that case the judgment in this case is affirmed.